DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-12 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
In claims 2 and 7, the limitation, “serially communicating information via visible light pulses from said display region,” is not supported by the original disclosure.
Furthermore, ‘light pulses from said display region’ being ‘visible to a user’ is also not supported by the original disclosure.  
Claims 3-6, 8-12, 14-20 fail to comply with the written description requirement at least due to dependency on the non-compliant base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 3, 7, and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ilan (US 20030171096 A1) in view of Brzezinski (US 5570297 A).
Re claim 2: Ilan discloses a non-transitory computer readable medium having program logic imprinted thereon for performing the method comprising:
providing a display screen (22 in figs 1A, 1B, 4, & 5B) on a device, wherein said display screen includes a display region (21 in figs 1A & 1B); and
providing visible light pulses from said display region,
wherein said light pulses are visible to a user (p39: Here, coupon portion 21, and coupon 20 contained therein, is visible in the television picture 22, p45: the coupon is 
Ilan however does not disclose serially communicating information via light pulses from a display.
Brzezinski however discloses serially communicating information via light pulses from a display (Abst: a cathode ray tube (CRT) adapted for transmission of serial data bits as light pulses appearing as spaced lines on the CRT to a portable information device having a photosensor).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Brzezinski’s teaching in the Ilan’s medium or method for the purpose of taking advantage of the well-known benefits of serial communications; for example, an ability to be synchronized among legacy devices or at least a less complex (and probably less expensive) method of synchronization (versus parallel communications), thus serial communication being a better communication platform for meeting the challenges of the interoperability between devices such as between a display and a portable device (Brzezinski: col 1 lines 63+, col 2 lines 32-61).
Re claim 3: Ilan modified by Brzezinski discloses the non-transitory computer readable medium of claim 2, wherein said display region is a television display region (p39: television picture 22).
Re claim 7: Ilan modified discloses a method comprising: 

providing visible light pulses from said display region, 
wherein said light pulses are visible to a user (p39: Here, coupon portion 21, and coupon 20 contained therein, is visible in the television picture 22, p45: the coupon is typically in the form of an encrypted visual pattern for transmission via a television picture 22, to viewers (users) 28.  p46-49, p55, p61, p89, p101) and representative of at least one coupon (20 in figs 1A, 1B, & 4).
Ilan however does not disclose serially communicating information via light pulses from a display.
Brzezinski however discloses serially communicating information via light pulses from a display (Abst: a cathode ray tube (CRT) adapted for transmission of serial data bits as light pulses appearing as spaced lines on the CRT to a portable information device having a photosensor).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Brzezinski’s teaching in the Ilan’s medium or method for the purpose of taking advantage of the well-known advantages of serial communications; for example, less complex method of synchronization (versus parallel communications), thus serial communication being a better communication platform for meeting the challenges of the interoperability between devices such as between a display and a portable device (Brzezinski: col 1 lines 63+, col 2 lines 32-61).
Re claim 8: Ilan modified by Brzezinski discloses the method of claim 7, wherein said display region is a television display region (39: television picture 22).

Claims 4 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ilan (US 20030171096 A1) modified by Brzezinski (US 5570297 A) in view of Lagard (US 5721908 A).
Re claims 4 and 9: Ilan modified by Brzezinski discloses the non-transitory computer readable medium of claim 2 and the method of claim 7, wherein said display region is a display screen (22 in figs 1A, 1B, 4, & 5B).
Ilan modified by Brzezinski however does not disclose a webpage.
Lagard however discloses a webpage (abst).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Lagard’s teaching in the medium and method of Ilan modified by Brzezinski for the purpose of promoting user-friendliness and user-interaction by incorporating web based graphics interface.

Claims 5 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ilan (US 20030171096 A1) modified by Brzezinski (US 5570297 A) in view of Watanabe (US 20050070327 A1).
Re claims 5 and 10: Ilan modified by Brzezinski discloses the non-transitory computer readable medium of claim 2 and the method of claim 7.
Ilan modified by Brzezinski however does not disclose that said display region is a mobile phone display screen.
Watanabe however discloses display region in a mobile phone display screen (13 in fig 1a).
.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ilan (US 20030171096 A1) modified by Brzezinski (US 5570297 A) in view of MENGEL (GB 2208458 A).
Re claim 6: Ilan modified by Brzezinski discloses the non-transitory computer readable medium of claim 2.
Ilan modified by Brzezinski however does not disclose that said non-transitory computer readable medium is a volatile memory.
MENGEL however discloses a volatile memory (abst: "A tuner (300) in, for example, a television receiver, includes a volatile memory (340) which is automatically programmed with data relating to receivable active channels").
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate MENGEL’s teaching in the medium of Ilan modified by Brzezinski for the purpose of allowing faster execution of the computerized method (generally faster than non-volatile memory).

Claims 11, 12, and 14-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ilan (US 20030171096 A1) modified by Brzezinski (US 5570297 A) in view of Nemirofsky (US 5907350 A).
Re claims 11 & 12: Ilan modified by Brzezinski discloses the method of claim 7, wherein said light pulses are detected by a light sensor (p52: The reader 26 is typically includes a sensor 27, such as photodetectors for visible light, for example, a photodiode.) of a device.
However, Ilan modified by Brzezinski does not disclose that the device is a card.
Nemirofsky however discloses that the device is a card (C7L47: In the present invention the TV Card 10 may resemble a credit card in size and dimensions. C11L 21: The consumer… holds the card).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Nemirofsky’s teaching in the medium of Ilan modified by Brzezinski for the purpose of enhancing portability by allowing the device to be as compact as a credit card.
Re claim 14: Ilan modified by Brzezinski discloses the method of claim 7, wherein said light pulses are detected by a device (p52: The reader 26 is typically includes a sensor 27, such as photodetectors for visible light, for example, a photodiode.) and said at least one coupon is stored in a memory (p14: having the coupon stored therein, p73) of said device.
However Ilan modified by Brzezinski does not disclose that the device is a card.

Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Nemirofsky’s teaching in the medium of Ilan modified by Brzezinski for the purpose of enhancing portability by allowing the device to be as compact as a credit card.
Re claim 15: Ilan modified by Brzezinski discloses the method of claim 7, wherein said light pulses are detected by a device (p52: The reader 26 is typically includes a sensor 27, such as photodetectors for visible light, for example, a photodiode.) and said at least one coupon is displayed by a display (p73: For example, the coupon can be displayed as a visual pattern, such as a bar code, or other machine readable form, and displayed on the display area (i.e., display screen) 25 of the mobile communication device 26.) of said device.
However Ilan modified by Brzezinski does not disclose that the device is a card.
Nemirofsky however discloses that the device is a card (C7L47: In the present invention the TV Card 10 may resemble a credit card in size and dimensions. C11L 21: The consumer… holds the card).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Nemirofsky’s teaching in the medium of Ilan modified by Brzezinski for the purpose of enhancing portability by allowing the device to be as compact as a credit card.
sensor 27, such as photodetectors for visible light, for example, a photodiode.).
However Ilan modified by Brzezinski does not disclose that the device is a card and that said at least one coupon includes a plurality of coupons displayed by a corresponding plurality of displays of said card.
Nemirofsky however discloses that the device is a card (C7L47: In the present invention the TV Card 10 may resemble a credit card in size and dimensions. C11L 21: The consumer… holds the card) and that said at least one coupon includes a plurality of coupons displayed by a corresponding plurality of displays of said card (abst: “The smart card is equipped with an LCD which enables UPC codes corresponding to each of the stored coupons to be utilized.”  Col 11 lines 44+: “Pressing the left-right view arrows 32A, now rotates through a sub-set of the benefits or values available,”).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Nemirofsky’s teaching in the medium of Ilan modified by Brzezinski for the purpose of enhancing portability by allowing the device to be as compact as a credit card and also for the purpose of enhancing user functionality by allowing plurality of coupons to be displayed by a corresponding plurality of displays.
Re claim 17: Ilan modified by Brzezinski discloses the method of claim 7, wherein said light pulses are detected by a device (p52: The reader 26 is typically includes a sensor 27, such as photodetectors for visible light, for example, a photodiode.).

Nemirofsky however discloses that the device is a card (C7L47: In the present invention the TV Card 10 may resemble a credit card in size and dimensions. C11L 21: The consumer… holds the card) and that said at least one coupon includes a plurality of coupons and each coupon is displayed by a display of said card based on a signal from a button of said card (abst: “The smart card is equipped with an LCD which enables UPC codes corresponding to each of the stored coupons to be utilized.”  Col 11 lines 44+: “Pressing the left-right view arrows 32A, now rotates through a sub-set of the benefits or values available,”).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Nemirofsky’s teaching in the medium of Ilan modified by Brzezinski for the purpose of enhancing portability by allowing the device to be as compact as a credit card and also for the purpose of enhancing user functionality by allowing plurality of coupons to be displayed by a corresponding plurality of displays.
Re claim 18: Ilan modified by Brzezinski discloses the method of claim 7, wherein said light pulses are detected by a device (p52: The reader 26 is typically includes a sensor 27, such as photodetectors for visible light, for example, a photodiode.), said at least one coupon is stored in a memory of said device (p14: having the coupon stored therein, p73) and said at least one coupon is displayed by a display of said device (p73: For example, the coupon can be displayed as a visual pattern, such as a bar code, or 
However, Ilan modified by Brzezinski does not disclose that the device is a card.
Nemirofsky however discloses that the device is a card (C7L47: In the present invention the TV Card 10 may resemble a credit card in size and dimensions. C11L 21: The consumer… holds the card).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Nemirofsky’s teaching in the medium of Ilan modified by Brzezinski for the purpose of enhancing portability by allowing the device to be as compact as a credit card.

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ilan (US 20030171096 A1) modified by Brzezinski (US 5570297 A) in view of Francini (US 4701601 A).
Re claim 19: Ilan modified by Brzezinski discloses the method of claim 7, wherein said light pulses are detected by a device (p52: The reader 26 is typically includes a sensor 27, such as photodetectors for visible light, for example, a photodiode.), said at least one coupon is displayed by a display of said device (p73: For example, the coupon can be displayed as a visual pattern, such as a bar code, or other machine readable form, and displayed on the display area (i.e., display screen) 25 of the mobile communication device 26.) and said at least one coupon is communicated based on a signal received from a button of said device (p108: …the users will then be prompted to coupon they desire to be sent to them, by voice, depressing a button or buttons on the mobile communication device, or the like.).
However, Ilan modified by Brzezinski does not disclose that the device is a card and the step of communicating by a magnetic emulator of said card based on a signal received from a button of said card.
Francini however discloses that the device is a card (20 in fig 1) and the step of communicating by a magnetic emulator of said card based on a signal received from a button of said card (col 7 lines 14+ “the user would first select and press one of these specific keys, causing the microprocessor to access the corresponding data representative of the magnetic stripe information associated with the selected card.”  Col 7 lines 64+ “Where a send button is used, the generation of the varying magnetic field can be limited to one burst per each depression of the key.”).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Francini’s teaching in the method of Ilan modified by Brzezinski for the purpose of enhancing portability by allowing the device to be as compact as a card and also for the purpose of communicating user selected coupon with a magnetic stripe reader.

Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ilan (US 20030171096 A1) modified by Brzezinski (US 5570297 A) in view of Francini (US 4701601 A) and Atalla (US 3938091 A).
Re claim 20: Ilan modified by Brzezinski discloses the method of claim 7, wherein said light pulses are detected by a device (p52: The reader 26 is typically includes a sensor 27, such as photodetectors for visible light, for example, a photodiode.), said at least one coupon is displayed by a display of said device (p73: For example, the coupon can be displayed as a visual pattern, such as a bar code, or other machine readable form, and displayed on the display area (i.e., display screen) 25 of the mobile communication device 26.) and said at least one coupon is communicated based on a signal received from a button of said device (p108: …the users will then be prompted to indicate the coupon they desire to be sent to them, by voice, depressing a button or buttons on the mobile communication device, or the like.).
However, Ilan modified by Brzezinski does not disclose that the device is a card and the step of communicating by a magnetic emulator of said card based on a signal received from a button of said card.
Francini however discloses that the device is a card (20 in fig 1) and the step of communicating by a magnetic emulator of said card based on a signal received from a button of said card (col 7 lines 14+ “the user would first select and press one of these specific keys, causing the microprocessor to access the corresponding data representative of the magnetic stripe information associated with the selected card.”  Col 7 lines 64+ “Where a send button is used, the generation of the varying magnetic field can be limited to one burst per each depression of the key.”).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Francini’s teaching in the method of Ilan modified by Brzezinski for the purpose of enhancing portability by allowing the device to be as compact as a card and also for the purpose of communicating user selected coupon with a magnetic stripe reader.

Atalla however discloses signaling after said button is pressed for a period of time (col 10 lines 9+: “After the customer has keyed in his password, he presses a second key for more than two seconds, for example, he depresses the XYZ key, thereby signaling the end of the password.” Col 11 lines 7+:” After dialing in the code number, the subscriber presses the ending synchronizing character key such as the XYZ key for more than two seconds.  This then activates the central office equipment to read out the password”).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Atalla teaching in the method of Ilan modified by Brzezinski and Francini for the purpose of ensuring that the pressing is not accidental and thus confirming the action.

Response to Arguments
Applicant's arguments are not persuasive.
Re Argument No. 1: Examiner Admits Serial Communication (This is the applicant’s choice of words for the heading for the first argument.  The choice of words is not of the examiner’s choice of words.  The identical heading is ONLY used to easily match applicant’s arguments with associated responses by the examiner.  Using the identical heading should not be construed to indicated that the examiner agrees to the overt and/or implied meanings of the choice of the words for the heading.  This statement applies also to the second to forth arguments, Arguments No. 2-5, below.): 

The sentence within the inner double quotes is the direct quote from the Office Action dated 9/3/2020, and the sentence essentially states that examiner cannot agree with the applicant's statement that the Examiner essentially argues that characteristics are determined from light or a flash of light (singular).  (Emphasis added via underline.)  The entire phrase, “that the Examiner essentially argues that characteristics are determined from light or a flash of light (singular),” is the applicant’s verbatim statement.  Examiner is stating that the examiner does NOT agree with the statement.  There is NO admission by the examiner of serial communication.
Re Argument No. 2: Enablement and Best Mode Are Not Written Description:
Examiner reiterate that the claims are rejected only under the written description requirement out of the three separate requirements under 35 U.S.C. 112, first paragraph.  The first paragraph of 35 U.S.C. 112(a) (i.e. the written description requirement) is as follows: The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth 
Re Argument No. 3: Examiner Applies Heightened Written Description Requirement:
Applicant argues that written description support can be express, implicit, or inherent, as well as arguing that the Examiner espouses a heightened standard that does not exist.  In addition, applicant argues that the written description support exists either explicitly or implicitly, and the rejection should be withdrawn on that basis alone.
Examiner reiterates that the specification discloses any communication but not specifically 'serial communication' and also discloses lights in any spectrum, but not specifically 'lights in the visible spectrum.'  Under the written description requirement, applicant needs to show possession of 'serial communication' and 'lights in the visible spectrum.'  Even considering implicity and inherency, the applicant failed show that the original disclosure implicitly and/or inherently disclose that the applicant had possession of 'serial communication' and 'lights in the visible spectrum.'
Re Arguments No. 4 & No. 5: Ilan Discloses Demarcation of Data / Official Notice Traversal:
Applicant seems to be arguing that the combination of Ilan and Brzezinski does not work because Ilan does not synchronize data streams in the manner of Brzezinski’s.  However, a particular method of synchronization is NOT being claimed.  Applicant has not provide neither a solid evidence nor a convincing argument as to why a difference in the methods of synchronization (when method(s) of synchronization is not even being claimed) is critical to the combination.


Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971.  The examiner can normally be reached on M-F 9:30AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tae W. Kim/
Examiner, Art Unit 2887

/STEVEN S PAIK/Supervisory Patent Examiner, Art Unit 2887